UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7490 Nuveen Virginia Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:8/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Virginia Premium Income Municipal Fund (NPV) August 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 7.3% (4.7% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: $ 855 5.250%, 6/01/32 6/17 at 100.00 B $ 715,635 5.625%, 6/01/47 6/17 at 100.00 B Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BB– 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002: 5.375%, 5/15/33 11/13 at 100.00 BBB+ 5.500%, 5/15/39 11/13 at 100.00 BBB Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 B2 Series 2007B1, 5.000%, 6/01/47 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007B2, 5.200%, 6/01/46 Total Consumer Staples Education and Civic Organizations – 9.0% (5.8% of Total Investments) Alexandria Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, No Opt. Call A1 Episcopal High School, Series 2012, 3.750%, 1/01/30 Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 9/16 at 100.00 BBB 2006, 5.000%, 9/01/26 Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, 6/19 at 100.00 Aa2 VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 Prince William County Industrial Development Authority, Virginia, Student Housing Revenue 9/21 at 100.00 A Bonds, George Mason University Foundation Prince William Housing LLC Project, Series 2011A, 5.125%, 9/01/41 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 12/13 at 100.00 BBB– Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.375%, 12/01/21 The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2005, 6/15 at 100.00 AAA 5.000%, 6/01/37 The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2008, 6/18 at 100.00 AAA 5.000%, 6/01/40 University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/14 No Opt. Call BBB– Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher 9/18 at 100.00 Aa1 Education Financing Program, Series 2009A, 5.000%, 9/01/28 Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher No Opt. Call Aa1 Education Financing Program, Series 2010B, 5.000%, 9/01/13 Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds, Marymount 1/14 at 100.00 N/R University, Series 1998, 5.100%, 7/01/18 – RAAI Insured Virginia Commonwealth University, Revenue Bonds, Series 2004A, 5.000%, 5/01/17 – AMBAC Insured 5/14 at 101.00 Aa2 Virginia Small Business Finance Authority, Educational Facilities Revenue Bonds, Roanoke 4/20 at 100.00 A– College, Series 2011, 5.750%, 4/01/41 Total Education and Civic Organizations Health Care – 27.8% (17.8% of Total Investments) Arlington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Virginia 7/20 at 100.00 A1 Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007: 5.000%, 9/01/27 9/17 at 100.00 A 5.000%, 9/01/37 9/17 at 100.00 A Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours 11/20 at 100.00 AA– Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova 5/19 at 100.00 AA+ Health System, Series 2009, Trust 11733, 14.916%, 11/15/29 (IF) Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova 5/22 at 100.00 AA+ Health System, Series 2012A, 5.000%, 5/15/40 Fairfax County Industrial Development Authority, Virginia, Hospital Revenue Refunding Bonds, No Opt. Call AA+ Inova Health System, Series 1993A, 5.000%, 8/15/23 Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007: 5.250%, 6/15/18 No Opt. Call Baa1 5.250%, 6/15/23 No Opt. Call Baa1 Fredericksburg Industrial Development Authority, Virginia, Revenue Bonds, MediCorp Health 12/13 at 100.00 Baa1 System, Series 2002B, 5.125%, 6/15/33 Hanover County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Memorial No Opt. Call A Regional Medical Center, Series 1995, 6.375%, 8/15/18 – NPFG Insured Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, 8/16 at 100.00 AA Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured Henrico County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Bon No Opt. Call A Secours Health System, Series 1996, 6.250%, 8/15/20 – NPFG Insured Prince William County Industrial Development Authority, Virginia, Health Care Facilities 11/22 at 100.00 AA– Revenue Refunding Bonds, Novant Health Obligated Group-Prince William Hospital, Series 2013B, 5.000%, 11/01/46 Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 Baa1 5.250%, 6/15/26 6/16 at 100.00 Baa1 5.250%, 6/15/31 6/16 at 100.00 Baa1 5.250%, 6/15/37 6/16 at 100.00 Baa1 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara 5/20 at 100.00 AA Healthcare, Refunding Series 2010, 5.000%, 11/01/40 Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, 9/17 at 100.00 BBB+ Series 2007A, 5.250%, 9/01/37 Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health 1/19 at 100.00 A+ System Obligated Group, Series 2009E, 5.625%, 1/01/44 Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester 1/17 at 100.00 A+ Medical Center, Series 2007, 5.125%, 1/01/31 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/20 at 100.00 A Inc., Series 2010A, 5.625%, 4/15/39 Total Health Care Housing/Multifamily – 1.4% (0.9% of Total Investments) Arlington County Industrial Development Authority, Virginia, Multifamily Housing Mortgage 12/13 at 100.00 AA+ Revenue Bonds, Arlington View Terrace Apartments, Series 2001, 5.150%, 11/01/31 (Mandatory put 11/01/19) (Alternative Minimum Tax) Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, 4/20 at 100.00 AA+ Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 Total Housing/Multifamily Housing/Single Family – 8.2% (5.3% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2005C-2, 4.750%, 1/15 at 100.00 AAA 10/01/32 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006D-1, 4.900%, 7/15 at 100.00 AAA 1/01/33 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006, 4.800%, 7/15 at 100.00 AAA 7/01/29 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/16 at 100.00 AAA 7/01/32 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-5: 4.550%, 7/01/31 10/22 at 100.00 AAA 4.800%, 7/01/38 10/22 at 100.00 AAA Total Housing/Single Family Long-Term Care – 9.1% (5.8% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities 1/17 at 100.00 N/R Mortgage Revenue Bonds, Westminster-Cantebury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr 12/15 at 100.00 N/R Village, Series 2005, 5.625%, 12/01/39 Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 BBB Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A: 4.750%, 10/01/26 10/16 at 100.00 A 4.875%, 10/01/36 10/16 at 100.00 A Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of Richmond, Series 2006: 5.000%, 10/01/27 10/17 at 100.00 BBB 5.000%, 10/01/35 10/13 at 100.00 BBB Industrial Development Authority of the County of Prince William, Virginia, Residential Care 1/17 at 100.00 N/R Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 Roanoke Economic Development Authority, Virginia, Residential Care Facility Mortgage Revenue 12/22 at 100.00 N/R Refunding Bonds, Virginia Lutheran Homes Brandon Oaks Project, Series 2012, 4.625%, 12/01/27 Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia 12/16 at 100.00 N/R Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage 9/16 at 100.00 N/R Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 Virginia Beach Development Authority, Virginia, Residential Care Facility Mortgage Revenue 11/15 at 100.00 N/R Bonds, Westminster Canterbury on Chesapeake Bay, Series 2005, 5.000%, 11/01/22 Winchester Industrial Development Authority, Virginia, Residential Care Facility Revenue 1/15 at 100.00 BBB+ Bonds, Westminster-Canterbury of Winchester Inc., Series 2005A, 5.200%, 1/01/27 Total Long-Term Care Tax Obligation/General – 11.0% (7.1% of Total Investments) Bristol, Virginia, General Obligation Bonds, Refunding & Improvement Series 2010, 7/20 at 100.00 Aa2 5.000%, 7/15/25 Loudoun County, Virginia, General Obligation Bonds, Public Improvement Series 2009A, No Opt. Call AAA 4.000%, 7/01/14 Norfolk, Virginia, General Obligation Bonds, Series 2005, 5.000%, 3/01/15 – NPFG Insured No Opt. Call AA+ Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Portsmouth, Virginia, General Obligation Bonds, Series 2005A, 5.000%, 4/01/15 – NPFG Insured No Opt. Call AA Puerto Rico Government Development Bank, Adjustable Refunding Bonds, Variable Rate Demand 12/13 at 100.00 A Obligations, Series 1985, 4.750%, 12/01/15 – NPFG Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 1998, 6.000%, 7/01/15 – No Opt. Call A NPFG Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call A NPFG Insured Puerto Rico, General Obligation Bonds, Series 2004A, 5.000%, 7/01/15 – AGM Insured 7/14 at 100.00 AA– Suffolk, Virginia, General Obligation Bonds, Series 2005, 5.000%, 12/01/15 No Opt. Call AA+ Virginia Beach, Virginia, General Obligation Bonds, Series 2008: 5.000%, 10/01/26 (UB) 10/17 at 100.00 AAA 5.000%, 10/01/27 (UB) 10/17 at 100.00 AAA Virginia State, General Obligation Bonds, Series 2004B, 5.000%, 6/01/14 No Opt. Call AAA Total Tax Obligation/General Tax Obligation/Limited – 35.6% (22.8% of Total Investments) Bell Creek Community Development Authority, Virginia, Special Assessment Bonds, Series 2003A, 3/14 at 100.00 N/R 6.750%, 3/01/22 Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/15 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/15 at 100.00 N/R Culpeper Industrial Development Authority, Virginia, Lease Revenue Bonds, School Facilities 1/15 at 100.00 AA– Project, Series 2005, 5.000%, 1/01/20 – NPFG Insured Cumberland County, Virginia, Certificates of Participation, Series 1997, 6.375%, 7/15/17 No Opt. Call N/R Dulles Town Center Community Development Authority, Loudon County, Virginia Special Assessment No Opt. Call N/R Refunding Bonds, Dulles Town Center Project, Series 2012, 4.250%, 3/01/26 Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public 5/16 at 100.00 AA+ Uses Community Project, Series 2006, 5.000%, 5/15/18 Fairfax County Economic Development Authority, Virginia, Transportation District Improvement No Opt. Call AA Revenue Bonds, Silver Line Phase 1 Project, Series 2011, 5.000%, 4/01/27 Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.000%, 1/01/31 1/22 at 100.00 A 5.250%, 1/01/36 1/22 at 100.00 A Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Series 2005, 6/15 at 100.00 A+ 5.000%, 6/15/30 – NPFG Insured James City County Economic Development Authority, Virginia, Lease Revenue Bonds, County 7/15 at 100.00 AA+ Government Projects, Series 2005, 5.000%, 7/15/19 Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue 2/18 at 100.00 AA– Bonds, Public Projects Series 2008, 5.000%, 2/01/29 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 5.000%, 1/14 at 100.00 AA– 7/01/32 – AGM Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2003G, 1/14 at 100.00 BBB 5.000%, 7/01/33 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa3 5.250%, 7/01/30 – AMBAC Insured No Opt. Call BBB 5.250%, 7/01/31 – AMBAC Insured No Opt. Call BBB Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, 1/14 at 100.00 BBB– Series 1998, 5.000%, 7/01/28 Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, Series 2003: 5.250%, 7/01/15 – FGIC Insured 1/14 at 100.00 BBB– 5.250%, 7/01/17 – FGIC Insured 1/14 at 100.00 BBB– Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/29 – AMBAC Insured No Opt. Call BBB+ 0.000%, 7/01/43 – AMBAC Insured No Opt. Call BBB+ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C: 5.500%, 7/01/26 – AMBAC Insured No Opt. Call BBB+ 0.000%, 7/01/28 – AMBAC Insured No Opt. Call BBB+ Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 7/18 at 100.00 A 2007M, 6.000%, 7/01/27 – NPFG Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D: 5.250%, 7/01/27 1/14 at 100.00 BBB– 5.250%, 7/01/36 1/14 at 100.00 BBB– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 5.750%, 8/01/37 8/19 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A: 5.500%, 8/01/37 2/20 at 100.00 A+ 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 6.000%, 8/01/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/41 – NPFG Insured 5 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A 5.500%, 7/01/18 – NPFG Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB: 5.250%, 7/01/17 – AMBAC Insured No Opt. Call BBB+ 5.250%, 7/01/22 – AGM Insured No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call A 5.500%, 7/01/30 – AGM Insured No Opt. Call AA– Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, 8/16 at 100.00 Baa1 Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A, 5.000%, 8/01/23 – NPFG Insured Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, 2/17 at 100.00 N/R Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C, 5.000%, 2/01/37 – SYNCORA GTY Insured Stafford County Economic Development Authority, Virginia, Lease Revenue Bonds, Public Facility 4/18 at 100.00 AA Projects, Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/14 at 100.00 BBB+ 10/01/31 – ACA Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 10/19 at 100.00 BBB 5.000%, 10/01/25 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century 2/19 at 100.00 AA+ College Program, Series 2009, Trust 09-3B, 13.060%, 2/01/27 (IF) (4) Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century 2/19 at 100.00 AA+ College Program, Series 2009, Trust 09-4B, 13.120%, 2/01/28 (IF) (4) Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue No Opt. Call Aa1 Notes, Series 2012A, 5.000%, 9/15/14 Virginia Public Building Authority, Public Facilities Revenue Bonds, Series 2007A, No Opt. Call AA+ 5.000%, 8/01/14 Virginia Public Building Authority, Public Facilities Revenue Bonds, Series 2008B, No Opt. Call AA+ 5.000%, 8/01/14 Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2007B, No Opt. Call AA+ 5.000%, 8/01/14 95 Virginia Resources Authority, Infrastructure Revenue Bonds, Pre-refunded-Pooled Loan Bond 11/13 at 100.00 AA Program, Series 2002A, 5.000%, 5/01/19 Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor Development Program, Series 2004B: 5.000%, 5/15/15 5/14 at 100.00 AA+ 5.000%, 5/15/17 5/14 at 100.00 AA+ Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor No Opt. Call AA+ Development Program, Series 2006C, 5.000%, 5/15/23 Total Tax Obligation/Limited Transportation – 20.0% (12.8% of Total Investments) Chesapeake Bay Bridge and Tunnel Commission, Virginia, General Resolution Revenue Refunding No Opt. Call A Bonds, Series 1998, 5.500%, 7/01/25 – NPFG Insured Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital 7/28 at 100.00 BBB Appreciation Series 2012B, 0.000%, 7/15/40 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appreciation Series 2009B-2: 0.000%, 10/01/26 – AGC Insured No Opt. Call AA– 0.000%, 10/01/34 – AGC Insured No Opt. Call AA– 0.000%, 10/01/36 – AGC Insured No Opt. Call AA– 0.000%, 10/01/39 – AGC Insured No Opt. Call AA– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles 10/28 at 100.00 BBB+ Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Metropolitan Washington D.C. Airports Authority, District of Columbia, Airport System Revenue 10/20 at 100.00 AA– Bonds, Refunding Series 2010B, 5.000%, 10/01/26 (Alternative Minimum Tax) Metropolitan Washington D.C. Airports Authority, District of Columbia, Airport System Revenue 10/18 at 100.00 AA– Bonds, Series 2009C, 5.000%, 10/01/28 Metropolitan Washington D.C. Airports Authority, District of Columbia, Airport System Revenue Bonds, Series 2010A: 5.000%, 10/01/30 10/20 at 100.00 AA– 5.000%, 10/01/35 10/20 at 100.00 AA– Metropolitan Washington D.C. Airports Authority, District of Columbia, System Revenue Bonds, 10/17 at 100.00 AA– Series 2007B, 5.000%, 10/01/35 AMBAC Insured (Alternative Minimum Tax) Norfolk, Virginia, Parking System Revenue Bonds, Series 2005A, 5.000%, 2/01/23 – NPFG Insured 2/15 at 100.00 A Richmond Metropolitan Authority, Virginia, Revenue Refunding Bonds, Expressway System, Series No Opt. Call A 2002, 5.250%, 7/15/22 – FGIC Insured Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A, 5.125%, 7/01/49 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: 0.000%, 7/01/28 No Opt. Call BBB– 0.000%, 7/01/30 No Opt. Call BBB– Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2006, 5.000%, 1/14 at 100.00 Aa3 7/01/36 – FGIC Insured (Alternative Minimum Tax) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Transportation U.S. Guaranteed – 18.4% (11.8% of Total Investments) (5) Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, No Opt. Call AA- (5) 11/01/24 – AGM Insured (ETM) Bristol, Virginia, Utility System Revenue Refunding Bonds, Series 2001, 5.000%, 7/15/21 – AGM No Opt. Call AA- (5) Insured (ETM) Capital Region Airport Commission, Virginia, Airport Revenue Bonds, Refunding Series 2005A, 7/15 at 100.00 AA- (5) 5.000%, 7/01/18 (Pre-refunded 7/01/15) – AGM Insured Dinwiddie County Industrial Development Authority, Virginia, Lease Revenue Bonds, Refunding Series 2004B: 5.125%, 2/15/16 (Pre-refunded 2/15/14) – NPFG Insured 2/14 at 100.00 A+ (5) 5.000%, 2/15/24 (Pre-refunded 2/15/14) – NPFG Insured 2/14 at 100.00 A+ (5) Front Royal and Warren County Industrial Development Authority, Virginia, Lease Revenue Bonds, 4/14 at 100.00 AA- (5) Series 2004B, 5.000%, 4/01/18 (Pre-refunded 4/01/14) – AGM Insured Loudoun County Sanitation Authority, Virginia, Water and Sewerage System Revenue Bonds, Series 1/15 at 100.00 AAA 2004, 5.000%, 1/01/26 (Pre-refunded 1/01/15) Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 12/16 at 100.00 AAA (Pre-refunded 12/01/16) Loudoun County, Virginia, General Obligation Public Improvement Bonds, Series 2005B, 5.000%, 6/15 at 100.00 AAA 6/01/18 (Pre-refunded 6/01/15) Lynchburg, Virginia, General Obligation Bonds, Series 2004, 5.000%, 6/01/21 6/14 at 100.00 AA+ (5) (Pre-refunded 6/01/14) Newport News, Virginia, General Obligation Bonds, Series 2003B, 5.000%, 11/01/22 11/13 at 100.00 Aa1 (5) (Pre-refunded 11/01/13) Newport News, Virginia, General Obligation Bonds, Series 2004A, 5.000%, 7/15/17 7/14 at 101.00 Aa1 (5) (Pre-refunded 7/15/14) Newport News, Virginia, General Obligation Bonds, Series 2004C, 5.000%, 5/01/16 5/14 at 101.00 Aa1 (5) (Pre-refunded 5/01/14) Prince William County Industrial Development Authority, Virginia, Educational Facilities 10/13 at 101.00 N/R (5) Revenue Bonds, Catholic Diocese of Arlington, Series 2003, 5.500%, 10/01/33 (Pre-refunded 10/01/13) Prince William County, Virginia, Certificates of Participation, County Facilities, Series 6/15 at 100.00 Aa1 (5) 2005, 5.000%, 6/01/20 (Pre-refunded 6/01/15) – AMBAC Insured Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 12/13 at 100.00 Aaa 5.000%, 12/01/18 (Pre-refunded 12/01/13) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A (5) 5.500%, 7/01/18 – NPFG Insured (ETM) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, No Opt. Call AA- (5) 5.250%, 7/01/22 – AGM Insured (ETM) Richmond, Virginia, General Obligation Bonds, Series 2004A, 5.000%, 7/15/21 (Pre-refunded 7/14 at 100.00 AA+ (5) 7/15/14) – AGM Insured Richmond, Virginia, General Obligation Bonds, Series 2005A, 5.000%, 7/15/17 (Pre-refunded 7/15 at 100.00 AA+ (5) 7/15/15) – AGM Insured Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, 8/16 at 100.00 Baa1 (5) Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A, 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, 2/17 at 100.00 Baa1 (5) Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C, 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured Staunton, Virginia, General Obligation Bonds, Series 2004, 6.250%, 2/01/25 (Pre-refunded 2/14 at 101.00 Aa2 (5) 2/01/14) – AMBAC Insured The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2005, 6/15 at 100.00 N/R (5) 5.000%, 6/01/37 (Pre-refunded 6/01/15) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2005: 5.500%, 6/01/26 (Pre-refunded 6/01/15) 6/15 at 100.00 Aaa 5.625%, 6/01/37 (Pre-refunded 6/01/15) 6/15 at 100.00 Aaa Virginia Beach Development Authority, Public Facilities Revenue Bonds, Series 2005A, 5.000%, 5/15 at 100.00 AA+ (5) 5/01/22 (Pre-refunded 5/01/15) Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 1/16 at 100.00 AAA (Pre-refunded 1/15/16) Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2005C, 8/15 at 100.00 AA+ (5) 5.000%, 8/01/17 (Pre-refunded 8/01/15) Total U.S. Guaranteed Utilities – 0.7% (0.5% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007UU, 5.000%, 7/01/19 – No Opt. Call A NPFG Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 7/17 at 100.00 BB+ 2007A, 5.000%, 7/01/24 Total Utilities Water and Sewer – 7.3% (4.7% of Total Investments) Fairfax County, Virginia, Sewerage Revenue Bonds, Series 2004, 5.000%, 7/15/27 No Opt. Call AAA Hampton Roads Sanitation District, Virginia, Wastewater Revenue Bonds, Series 2012A, No Opt. Call AAA 5.000%, 1/01/39 Henry County Public Service Authority, Virginia, Water and Sewerage Revenue Refunding Bonds, Series 2001: 5.500%, 11/15/17 – AGM Insured No Opt. Call AA– 5.500%, 11/15/19 – AGM Insured No Opt. Call AA– Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 10/15 at 100.00 AAA Virginia Resources Authority, Water and Sewerage System Revenue Bonds, Goochland County – 11/22 at 63.13 AA Tuckahoe Creek Service District Project, Series 2012, 0.000%, 11/01/34 Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, No Opt. Call AAA 13.281%, 10/01/15 (IF) Total Water and Sewer $ 487,329 Total Investments (cost $384,348,750) – 155.8% Floating Rate Obligations – (3.9)% Variable Rate Demand Preferred Shares, at Liquidation Value – (54.3)% (6) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ 235,921,427 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
